Mr. Justice McComas
'delivered the opinion of the Court:
A like stipulation with that made in No. 387 Patent Appeal Docket [ante, 21] respecting such parts of the record of the companion interference No. 22,400 (No. 386 Patent Appeal Docket) [ante, 4] as are common to the two interferences, was entered into between the parties to this interference. The issue of this interference is as follows:
“The process of ‘making ready’ the printing surface of a printing block, which consists in applying to the back of the printing block a ‘relief’ form having raised parts corresponding to the darkly shaded parts of the subject to be printed, covering the printing surface of the printing block with yielding material, and then subjecting the printing block and the ‘relief’ form to pressure, thereby raising the level of those parts of the printing surface of the printing block which correspond to the light shaded parts,of the subject to be printed so as to obtain a correctly shaded impression in a single printing operation.”
In this case the three tribunals of the Patent Office concurred in awarding priority of invention in favor of Albert. The Examiner of Interferences held that Wickers and Eurlong conceived this invention in 1897, but did not reduce to practice prior to their filing date, January 22, 1902, while Albert filed his application involved in this interference on June 15, 1901, at which time,and for several months thereafter Wickers and Furlong were not exercising diligence; and he awarded priority of invention of the issue of this interference to Eugen Albert, the senior -party.' The Examiners-in-Chief and the Commissioner of Patents concurred in holding that Wickers and Furlong did not establish a date of conception prior to June 15, 1901, when Albert’s application was filed, and that Albert was the first to conceive and the first to reduce to practice. The three tribunals therefore awarded priority to Albert, and from such decision by the Commissioner of Patents Wickers and Furlong appealed to this court.
We have so fully stated our reason for concurring with the Commissioner of Patents, and for concluding that Wickers and *25Furlong did not reduce to practice the invention of this issue until after the filing date of Albert’s application, June 15, 1901, and that they were lacking in diligence at the time Albert entered the field, that we content ourselves by referring to the opinion of this court in the companion interference, No. 386 Patent Appeal Docket, where we have discussed the matters, which lead us to such conclusion, [ante, 4].
A petition by the appellants for a rehearing, filed February-25, 1907, was denied March 6, 1907.
The decision of the Commissioner of Patents is affirmed, and the clerk of this court will certify this opinion and decision to the Commissioner of Patents in accordance with law.

Affirmed.